Citation Nr: 1615931	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-46 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.
 
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a headache disability.
 
4.  Entitlement to service connection for a psychiatric disability, to include post traumatic stress disorder (PTSD) due to military sexual trauma (MST).

5.  Entitlement to an initial evaluation in excess of 20 percent for right ankle degenerative changes, status post fracture, to include whether a separate compensable evaluation is warranted for right ankle neurological symptoms.

6.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff impingement with arthritis.

7.  Whether vacatur of the Board of Veterans' Appeals September 2013 decision as to the above issues is warranted.
8.  Entitlement to total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, TJ (brother of Veteran) and MW (child of Veteran)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active military service from November 1995 to March 1998.  The Veteran was administratively separated by reason of "parenthood or custody of minor children."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the appeal was subsequently transferred to the Winston -Salem, North Carolina (RO).

In July 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) and a hearing transcript is associated with the record.  See Virtual VA, Hearing Transcript (July 2013).  At this hearing, Veteran raised the issue of entitlement to TDIU and, as such, it has been added as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (entitlement to total disability based on individual unemployability is an element of all appeals for a higher rating).

The record shows that, when this case was returned to the Board following the July 2013 hearing, it was erroneously assigned to another VLJ.  In September 2013, that VLJ adjudicated issues 1-6 on appeal, unaware that a hearing had been conducted by the undersigned.  The July 2013 Board decision denied the claims except for the matter of whether there was entitlement to a separate compensable disability evaluation for right ankle neurological symptoms, which was remanded for further development.

Following the RO's completion of the requested remand instructions, the case was returned to the Board and assigned to the undersigned, who had conducted the July 2013 hearing on appeal.

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  (1) Entitlement to service connection for bilateral knee disability; (2) Entitlement to service connection for low back disability; (3) Entitlement to service connection for a headache disability; (4) Entitlement to service connection for a psychiatric disability, to include PTSD; (5) Entitlement to an initial evaluation in excess of 20 percent for right ankle disability, to include consideration of separate compensable evaluation is warranted for right ankle neurological symptoms; (6) Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator disability; and (7) Entitlement to TDIU.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.



FINDING OF FACT

1.  In July 2013, a VLJ from the Board conducted a hearing on appeal on claims for service connection for bilateral knee disability, low back disability, headache, psychiatric disability, and claims for increase involving the right ankle and right shoulder.

2.  In September 2013, the Veteran's claims on appeal were erroneously adjudicated by a VLJ who had not conducted a hearing in the matters on appeal.


CONCLUSION OF LAW

The September 2013 Board decision addressing the issues of entitlement to service connection for bilateral knee disability, entitlement to service connection for a low back disability, entitlement to service connection for a headache disability, entitlement to service connection for a psychiatric disability, entitlement to an initial evaluation in excess of 20 percent for right ankle disability, to include whether a separate compensable evaluation is warranted for right ankle neurological symptoms, and entitlement to an initial evaluation in excess of 10 percent for right shoulder disability is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

Here, following the RO's completion of the September 2013 Board requested remand instructions, the case was returned to the Board and assigned to the undersigned, who had conducted the July 2013 hearing on appeal.  During a current review of the Veteran's claims file, the Board discovered that the Veteran's claims had been adjudicated in error by a VLJ who had not conducted the Veteran's hearing on appeal in these matters.  In this regard, it is noted that the Veteran is entitled to have his appeal considered by the VLJ who conducted the hearing in his appeal.  See 38 C.F.R. § 20.707 (2015).  The adjudication of the appeal by a member of the Board who had not conducted the hearing in these matters is a due process violation.

Therefore, the undersigned VLJ on behalf of the Board is vacating the September 2013 Board decision in the interest of due process.  Accordingly, the September 2013 Board decision is vacated.  This Vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).  Rather, the Board will reconsider the Veteran's claims as if the September 2013 Board decision had never been issued.  See 38 C.F.R. § 20.904(a)(3) (2015).


ORDER

The September 2013 Board decision is vacated.


REMAND

In order to ensure that VA has met its due process and duty to assist obligations, the Board finds that remand of the appeal is necessary for readjudication of the issues on a de novo basis in light of all additional evidence added to the record since the Board's July 2013 hearing and, if any claims remain denied, issuance of a Supplemental Statement of the Case (SSOC).

Additionally, the Board believes that additional development is necessary.

With regard to the psychiatric claim, the RO has not yet provided the Veteran with notice of how to substantiate her report of MST from sources other than her service records to corroborate her account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  After providing the Veteran an opportunity to corroborate the stressor incident through other evidence, the RO should obtain a new VA psychiatric examination on whether any psychiatric disorder shown during the appeal period is related to service and, if additional corroborating-type evidence is received, on whether the evidence indicates that a personal assault occurred.  It is noted that the Veteran's theory of PTSD due to MST (rape by a senior officer) was advanced after the Board's 2013 hearing, and the Veteran had previously reported a history of rape as an adolescent by her cousin and brother during VA mental health treatment in February 2010.  A March 2010 VA treatment note reflects diagnoses that include PTSD (childhood).

With regard to the right shoulder, the Veteran testified concerning the severity of her symptoms and suggested that her condition had worsened since the last VA examination of the right shoulder.  Thus, a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the claims for service connection for the knees, low back, and headache, the Board observes that the Veteran's service treatment records (STRs) reflect no documented complaints of knee disorder, low back disorder, or headache.  Separation examination dated in February 1998 reflects normal clinical evaluation of the head, spine, lower extremities, and neurologic system; and the Veteran denied history of swollen or painful joints, frequent or severe headaches, arthritis/rheumatism/bursitis, recurrent back pain, and "trick" or locked knee.  However, the Veteran testified in July 2013 that she injured her knees and back (breaking her tailbone) when she slipped and fell in a hanger bay from hydraulic fluid on the floor.  Hearing Transcript at 6 (July 2013).  She further testified that she injured her knees when she fell after breaking her right ankle.  Id.  Also, the Veteran testified that she hit her head in the same incident where she injured her back and knees.  The stated that she had symptoms since the hangar bay fall in service.  The Veteran reported that she obtained post service VA treatment around 2006.  See Hearing Transcript at 10 (July 2013).  The Board observes that the claims file does not include VA treatment records dated prior to November 2007 and, therefore, VA's duty to assist requires VA to obtain such records, if they exist.  38 C.F.R. § 3.159(c)(2).

The matter of TDIU was raised by the Veteran through her representative at the July 2013 hearing on appeal.  The Board observes that there is evidence of record indicating that the Veteran was pursuing disability benefits from the Social Security Administration (SSA).  On remand, the AOJ should request a copy of all records associated with her SSA disability claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with updated VCAA notice letter to include a formal TDIU application with notice of the requirements for establishing a TDIU claim; also, in regard to the PTSD claim, the AOJ should advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA or potential sources of such evidence.  The AOJ should give examples of the types of evidence as noted in 38 C.F.R. § 3.304(f)(5) (claims for PTSD based on in-service personal assault).

2.  The AOJ should request review of the Veteran's Command Chronologies for the years of service, to determine whether these support the occurrence of MST as reported by the Veteran; the AOJ should also ensure that all available service personnel records have been obtained and associated with the claims file.

3.  The AOJ should obtain all VA treatment records dated prior to November 2007 and since December 2012 from the VA Medical Centers in Denver/Colorado Springs, Colorado, and Charlotte, North Carolina.

4.  The Veteran should be scheduled for a VA examination to ascertain whether it is as likely as not (50 percent or greater probability) that any low back, knee, or headache disorder shown on examination (or during this appeal) is proximately due to the Veteran's report of slip'n fall injury to the low back, knees, and head in service.  Also, the examiner should opine on whether any disability of the low back or knees is (a) proximately due to service-connected right ankle disability, or (b) aggravated by service-connected right ankle disability.  If an etiology for the Veteran's knee, low back, and headache complaints other than that advance by the Veteran is demonstrated by clinical evaluation or review of the record, the examiner should clearly identify that etiology (i.e. obesity, non-service-connected disorder, etc.) and explain why it is more likely the source of the Veteran's low back, knee, and/or headache disorder(s).

The Veteran's VA electronic file should be reviewed thoroughly.  A detailed medical history should be obtained from the Veteran.  The Veteran's history should be accepted as truthful unless otherwise incongruous with other statements or clinical evidence of record.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should be scheduled for a VA psychiatric examination to ascertain whether it is as likely as not that any psychiatric disorder (to include bipolar disorder and depressive disorder) shown during this appeal was initially manifested in service or is proximately due to service.  Setting aside whether the Veteran has a verified stressor, the examiner should indicate whether the Veteran meets the criterion for a diagnosis of PTSD.  The examiner should comment on whether the evidence of record, other than the Veteran's statements, indicates that a personal assault occurred during active duty.

The examiner should comment on the February 2010 VA social worker's medical opinion that the Veteran developed bulimia nervosa and a depressive disorder while on active duty starting in basic training.  See Virtual VA, CAPRI (January 4, 2013).

The Veteran's VA electronic file should be reviewed thoroughly.  A detailed medical history should be obtained from the Veteran.  The Veteran's history should be accepted as truthful unless otherwise incongruous with other statements or clinical evidence of record.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  The Veteran should be scheduled for a VA orthopedic examination of her right shoulder to ascertain the current symptoms and severity.  All appropriate tests deemed necessary should be conducted and all clinical findings should be reported in detail.   Range of motion testing should be recorded to include the point at which pain begins and ends.  Three repetitions of use should be conducted, if possible, to determine whether there is additional loss of motion, or increased pain, fatigue, weakness, lack of endurance, or incoordination.

The VA electronic claims file should be available for review.  The examiner should indicate the functional impact of the Veteran's right shoulder and right ankle disorders on her ability to perform the mental and physical acts of employment, taking into account any medications for those disorders.

7.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.  Then AOJ should review the record, and readjudicate (de novo) the claims to include the new claim for TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


